Citation Nr: 1009567	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-17 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to January 
1988.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  The lengthy period between the 
original rating action and this decision appears to be 
accounted for by the Veteran's change in residence during the 
course of his appeal, and a period of time when he was in 
prison.  He also requested a hearing before a member of the 
Board, which was scheduled to take place in June 2008, but 
for which he did not appear.  

In addition to the forgoing, it is observed that in the 
February 2010 Appellate Brief Presentation the Veteran's 
representative indicates that from their reading of the 
Veteran's notice of disagreement, the Veteran "just might be 
as dissatisfied with the 10 percent evaluation for tinnitus 
as he is for the evaluation of his hearing loss..." and that 
the Board should "remand the issue of the tinnitus 
evaluation to the RO for the issuance of a statement of the 
case (SOC) and notification of appellate rights."  That the 
Veteran's own representative does not know if that document 
expressed disagreement with the rating assigned for tinnitus, 
argues against it being such an expression of disagreement.  
Further, in the April 2006 statement of the case, a copy of 
which was provided to the Veteran's representative, the 
Veteran was asked to clarify whether he also believed the 
evaluation of his tinnitus should be more than the 10 percent 
rating that was assigned.  Since he did not respond to that 
request, the Board considers the question resolved, and no 
further action at this time is necessary.  In the event the 
Veteran believes he is entitled to an increased rating for 
that disability, he may submit such a claim to the RO.   


REMAND

The record, as noted by the Veteran's representative in his 
February 2010 presentation to the Board requesting a remand, 
includes reports from a January 2008 VA audiometric 
examination that were not considered by the RO in a 
supplemental statement of the case.  As this report is 
certainly pertinent to the issue of entitlement to an 
increased initial rating for bilateral hearing loss, the RO 
upon remand will be requested to address this report in a 
supplemental statement of the case as required by 38 C.F.R. 
§ 20.1304(c).   

For the reasons stated above, this case is REMANDED for the 
following action:

The RO should review the evidence 
associated with the file since the last 
supplemental statement of the case, 
including the report of a January 2008 
audio examination, and if that does not 
resolve the claim, the Veteran and his 
representative must be provided a 
supplemental statement of the case that 
addresses this issue and includes 
consideration of the January 2008 VA 
audiometric examination report and any 
other pertinent evidence received since 
the October 2007 supplemental statement 
of the case.  Following an appropriate 
period of time for response, the case 
must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


